Citation Nr: 0946033	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-13 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral ear 
infections.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for right ankle sprain.

4.  Entitlement to service connection for a stomach 
condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from March 2000 to July 
2006, including service in Iraq from January 2003 to August 
2003, and from January 2005 to January 2006.  He was awarded 
a Combat Action Badge, and served in a designated imminent 
danger pay area.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the RO that, 
in pertinent part, denied the Veteran's claims.   The Veteran 
filed a timely appeal of these determinations to the Board.  

The issue of entitlement to service connection for a stomach 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently is not shown to have bilateral ear 
infections, low back strain, or right ankle sprain due to an 
injury or other event of his period of active service.  


CONCLUSION OF LAW

The Veteran does not have bilateral ear infections, low back 
strain, or right ankle sprain that were incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of a letter dated in September 2006, the Veteran was 
furnished notice of the type of evidence needed in order to 
substantiate the claims, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran was also generally informed that he 
should send to VA evidence in his possession that pertains to 
the claims and advised of the basic law and regulations 
governing the claims, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the Veteran's 
behalf), and provided the basis for the decisions regarding 
the claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service medical 
records, post-service treatment records and reports, VA 
examinations, and statements submitted by the Veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

As noted above, the Veteran was awarded a Combat Action 
Badge, and served in a designated imminent danger pay area.  
These facts confirm his combat service.  In cases where a 
veteran claims service connection for an injury or disease 
incurred or aggravated in service, including combat 
circumstances, 38 U.S.C.A. § 1154(b) and its implementing 
regulation, 38 C.F.R. § 3.304(d), are applicable. This 
statute and regulation ease the evidentiary burden of a 
combat veteran by permitting the use, under certain 
circumstances, of lay evidence.

If a veteran was engaged in combat with the enemy, VA shall 
accept as sufficient proof of service connection satisfactory 
lay or other evidence of service incurrence, as long as the 
lay or other evidence is consistent with the circumstances, 
conditions, or hardships of such service. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  VA cannot, however, simply 
assume that an in-service injury caused a veteran's 
subsequent development of a claimed disability.  Rather, the 
Board must determine, by competent evidence of record, 
whether a veteran's claimed disabilities are related to, or 
consistent with, his/her in-service combat-related 
trauma/injury.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

With respect to the veteran's ear, back, and ankle claims, 
the veteran's medical records indicate that the Veteran had 
complaints of pain in his right ear, as well as complaints of 
abdominal and stomach pain in service.  The veteran's service 
records also note complaints of low back pain that began 
while the Veteran was playing basketball, complaints of a 
pulled muscle in his back after playing football. The 
veteran's service records note treatment for a right ankle 
sprain.  Upon separation, the Veteran reported complaints of 
ear trouble, back pain, indigestion, heartburn, and stomach 
trouble.  The veteran's medical examination, upon separation, 
however, was indicated to be normal in all respects.  

After service, the veteran's medical records note complaints 
of low back pain, and gastroesophageal reflux disease (GERD), 
among other conditions.  

In order to determine whether the Veteran has ear, back, and 
right ankle disabilities that are related to his military 
service, the Veteran was afforded VA examinations dated in 
December 2006.  The examiners indicated that the veteran's 
claims file had been reviewed in connection with the 
examination.  

With respect to the veteran's ear claim, the Veteran reported 
that he first started to have ear pain in 2003 when he was in 
Iraq.  Since that time, the Veteran reported that his 
symptoms were improved and that he was not getting current 
treatment for the condition.  Upon examination, the Veteran 
was noted to have normal ears.  He was diagnosed with 
bilateral ear infections, resolved.  

With respect to the veteran's back claim, the Veteran 
reported onset in approximately 2000.  He indicated that he 
bent over in AIT and felt as though his back locked up when 
he rose.  He was treated with muscle relaxants and rest.  
Since that time, the Veteran reported that his symptoms were 
improved and that he was not getting current treatment for 
the condition.  Upon examination, the Veteran was noted to 
have no abnormal back symptoms after performing an array of 
tests.  The Veteran was diagnosed with low back strain, 
resolved.

With respect to the veteran's right ankle claim, the Veteran 
reported that he injured his right ankle in basic training in 
2000, and then again in 2002 when he was playing soccer.  He 
indicate that his ankle had improved since that time and that 
he currently uses an ankle brace with vigorous activities.  
X-rays revealed normal ankles and the examination revealed 
full range of motion and no objective instability.  The 
Veteran was diagnosed with right ankle sprain, resolved.  

Based on the foregoing, the Board finds that the Veteran's 
claims must be denied.   He has not been found to have 
current bilateral ear, back, or right ankle disabilities.  
And without a current diagnosis, a claim of service 
connection for such conditions cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
regard, the Board also notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has disabilities 
that are the result of his military service.  However, he is 
not competent on his own to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board notes that it is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

On these facts, the preponderance of the evidence is against 
the Veteran's claims.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the claims 
of entitlement to service connection must be denied. 3 8 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for bilateral ear infections is denied.

Service connection for low back strain is denied.

Service connection for right ankle sprain is denied.


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the Veteran's stomach claim must be remanded 
for further development.  

Here, the Board notes that the Veteran was afforded a VA 
examination dated in December 2006 in connection with this 
claim.  After examining the Veteran and his claims file, the 
examiner found no stomach diagnosis.  The abdominal 
ultrasound was noted to be normal.

The Board notes, however, that the Veteran had complaints of 
stomach and abdominal pain while in the military, and upon 
service separation, he indicated that he had stomach trouble, 
indigestion, and heartburn.  Since that time, from very 
shortly after service, the Veteran has been diagnosed with 
and treated for GERD.

Based on the foregoing, the Board concludes that this matter 
must be remanded and that, upon remand, the RO should arrange 
for the Veteran's claims folder to be reviewed by the 
examiner who prepared the December 2006 VA examination report 
(or a suitable substitute if warranted), for the purpose of 
preparing an addendum that specifically addresses whether the 
veteran's diagnosed GERD, had its onset in service or is the 
result of his military service.  Such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A; 
38 C.F.R. § 3.159(c)(4).  

Prior to affording the Veteran an additional VA examination 
in connection with his claim, the RO should update the 
Veteran's claims file with any recent medical records 
relevant to the Veteran's claim.  This should include records 
of the veteran's treatment at the Miami VA Medical Center 
dated since January 2008, and the Homestead CBOC dated since 
April 2008.  The Veteran should also be afforded an 
opportunity to submit any recent medical records or opinions 
pertinent to the claims that have not already been associated 
with the Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his claimed disability since 
service.  This should include records 
of the veteran's treatment at the Miami 
VA Medical Center dated since January 
2008, and the Homestead CBOC dated 
since April 2008. The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran's claims folder to be 
reviewed by the examiner who prepared the 
December 2006 VA examination report (or a 
suitable substitute if warranted), for 
the purpose of preparing an addendum that 
specifically addresses whether the 
veteran's diagnosed GERD, had its onset 
in service or is the result of his 
military service.  The claims folder must 
be made available to the examiner(s) for 
review in conjunction with the 
examination(s), and the examiner(s) 
should acknowledge such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any gastrointestinal disability, to 
include GERD, found to be present, and 
specify the diagnosis or diagnoses.  In 
addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
that a  gastrointestinal disability, to 
include GERD, had its onset in active 
service or as a result of his service.  

The examiner is asked to specifically 
identify and list the contemporaneous and 
other medical evidence contained in the 
Veteran's claims file underlying any 
opinions offered.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.   

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
Veteran's claim.  If a determination 
remains adverse to the Veteran, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


